Examiner’s Statement of Reasons for Allowance
Claims 1-20 are allowed over the prior art.
The following is an Examiner’s statement of reasons for the indication of allowable claimed subject matter.
The claims of the current application distinguish themselves over the parent patents and thus no grounds for Double Patenting are present.
As per independent claims 1, 8, and 15, generally, the prior art of record, United States Patent No. US 9667810 B1 to Brown which shows method and apparatus for content presentation in association with a telephone call; United States Patent Application Publication No. US 20130244632 A1 to Spence et al. which shows mobile device applications for computer-telephony systems; and United States Patent No. US 9247059 B1 to Chidambaram which shows a priority token-based interactive voice response server, fails to teach alone, or in combination, other than via hindsight, at the time of the filing of the claimed invention, the italicized claim elements (i.e., claim 1: “selecting, by the device, a callback device identifier for the callback, the callback device identifier being selected from a plurality of callback device identifiers, and the callback device identifier being different from the device identifier; and performing, by the device and using the callback device identifier, the callback”; claim 8: “determine, after receiving the callback request, that a callback is to be performed; select a callback device identifier for the callback, the callback device identifier being selected from a plurality of callback device identifiers stored in a callback queue associated with the device, and the callback device identifier being different from the device identifier; and perform, using the callback device identifier, the callback”; claim 15: “determine, after receiving the callback request, that a callback is to be performed; select a callback device identifier for the callback, the callback device identifier being selected from a plurality of callback device identifiers, the plurality of callback device identifiers are associated with corresponding selection criteria, and the callback device identifier being different from the device identifier; and perform, using the callback device identifier, the callback”), at the time of the filing of the claimed invention; serving to patently distinguish the invention from said prior art.
Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The current application is a continuation of 16561365, filed 09/05/2019, now U.S. Patent No. 10,834,078 which is a continuation of 16360367, filed 03/21/2019, now U.S. Patent No. 10,462,132 which is a continuation of 15972921, filed 05/07/2018, now U.S. Patent No. 10,250,599. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/06/2020 has been considered by the examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH L AVERY whose telephone number is (571)272-8627. The examiner can normally be reached M-F 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH L AVERY/Primary Examiner, Art Unit 2431